 

--------------------------------------------------------------------------------

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
DATED AS OF OCTOBER 20, 2010
 
BETWEEN
 
COMMAND CENTER, INC.
 
AND
 
JEFF R. MITCHELL

 
 

--------------------------------------------------------------------------------

 

EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) made effective as of the
20th day of October, 2010 (the “Effective Date”), by and between COMMAND CENTER,
INC., a Washington corporation (hereinafter called “Company”) and JEFF R.
MITCHELL, an individual (hereinafter called “Executive”).
 
RECITALS
 
           Company desires to employ Executive and Executive desires to become
employed by Company, all on the terms and conditions hereinafter set forth.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth in this Agreement, the parties hereto agree as follows:
 
1.           Employment.
 
Subject to the terms and conditions of this Agreement, Company hereby employs
Executive, and Executive hereby accepts such employment, as the Chief Financial
Officer of Company and in such other capacities and for such other duties and
services as will from time to time be mutually agreed upon by Company and
Executive, consistent with the position of the Chief Financial Officer and
reporting directly to the Company’s Chief Executive Officer and the Company’s
Board of Directors.
 
2.           Full Time Occupation.
 
Executive will devote Executive's entire business time, attention, and efforts
as reasonably necessary to the performance of Executive's duties under this
Agreement, and will serve Company faithfully and diligently.  Executive may
serve on the board of directors of a noncompeting company and, if approved in
advance by the CEO, may accept limited consulting assignments, but otherwise
will not engage in any other employment while employed by Company.
 
3.           Base Salary.
 
(a)           Salary.   During the Employment Period (as defined herein),
Company will pay to Executive, as full compensation for the services rendered by
Executive, a base salary of not less than $185,000 per annum (“Base Salary”).  
 
(b)           Annual Review.  Not less often than annually, the Compensation
Committee will review and evaluate the Base Salary and other elements of
compensation provided to Executive and make any changes that are beneficial to
Executive which the Committee, in its sole and absolute discretion, determines
to be appropriate.
 
 
1

--------------------------------------------------------------------------------

 

4.           Base Bonus Plan.
 
(a)           Bonus.   In addition to the Base Salary, Executive will be
eligible to receive annual bonus compensation consisting of the Base Bonus and
the Acquisition Bonus. The Acquisition Bonus is addressed in Section 5 of this
Agreement.  The maximum amount of the Base Bonus will be equal to the greater of
100% of the annual Base Salary or $200,000.  
 
(b)           Components of the Base Bonus.  The Base Bonus will consist of
three components: (i) the EBITDA Growth Component, (ii) the Operational
Parameters Component, and (iii) the Personal Performance Component.  The EBITDA
Growth Component will consist of up to 50% of the maximum Base Bonus and will be
based upon year over growth in the Company’s earnings before interest, taxes,
depreciation and amortization, computed according to generally accepted
accounting principles.  The Operational Parameters Component will consist of up
to 25% of the maximum Base Bonus and will be based upon the same parameters as
are included in the incentive plan of the company’s regional vice presidents, as
those parameters may be changed from time to time, measured on a company-wide
basis. The Personal Performance Component will consist of up to 25% of the
maximum Base Bonus and will be based upon the attainment of personal performance
objectives that will be agreed upon between the CEO and Employee within 60 days
of signing of this contract and each anniversary thereafter.
 
(c)           Development of Component Specifics.  Within 20 days after the
first day of each fiscal year, Company’s CEO, Executive and the Compensation
Committee will develop and agree upon the specifics of each Component of the
Base Bonus for the fiscal year, measured quarterly.  The agreement shall be
reduced to writing and signed by each the CEO, Executive and the Chairman of the
Compensation Committee.  The words “Compensation Committee” as used herein,
shall mean the Compensation Committee of the Board of Directors of the Company
or, if there is no Compensation Committee, shall refer to the entire Board of
Directors.  If after dedicated effort Executive, the CEO and the Compensation
Committee are not able to reach unanimous agreement on the specifics of each
Component, the Components will remain the same as the preceding year.


(d)           Payment of Bonus.  The Base Bonus will be paid quarterly within 15
days following the filing of the Company’s SEC report on Form 10-Q, or in the
case of the fourth quarter on Form 10-K.  For the first two fiscal quarters of
the term of this Agreement, Executive will be deemed to qualify for the maximum
Base Bonus.  Bonus payments for the first and last fiscal quarters of the
Employment Period (as hereafter defined) will be prorated based upon the number
of days Executive is employed in the quarter compared to the total number of
days in the quarter.
 
5.           Acquisition Bonus.
 
(a)           Bonus.   In addition to the Base Bonus, Executive shall be
eligible for an Acquisition Bonus, based upon the gross margin realized by the
Company directly from an entity acquired by the Company, for each acquisition
identified, investigated, evaluated and negotiated by Executive and consummated
by the Company.  For purposes of the Acquisition Bonus, an acquisition shall
consist of a transaction approved by the board of directors and the CEO, in
which the company, pursuant to an executed purchase contract, acquires and
retains from an unaffiliated entity revenue producing assets, whether tangible
or intangible, or both.  With respect to each acquisition, the Acquisition Bonus
shall apply to the first two years following the date of consummation of the
acquisition transaction.  “Gross margin” shall be computed according to
generally accepted accounting principles in the same manner that Company
computes gross margin on its profit and loss statements filed with the SEC
 
 
2

--------------------------------------------------------------------------------

 

(b)           Exhibit A.  Exhibit A, which is attached to and made a part of
this Agreement, sets forth the applicable percentages for various levels of
gross margins to be utilized in computing the Acquisition Bonus.
 
(c)           Payment.  With respect to each acquisition, the Acquisition Bonus
shall be paid within 20 days following each of the first two anniversaries of
the consummation of the acquisition transaction.
 
6.           Stock Grant.  As of the Effective Date, Executive will be awarded
250,000 shares of common stock of the Company, $0.001 par value.  The shares
awarded will be restricted securities under Rule 144.
 
7.           Stock Options.
 
(a)           Initial Grant.  Executive is hereby awarded options to acquire
500,000 shares of the Company’s common stock, $0.001 par value at the closing
price of the shares on the Effective Date.  These options shall be fully vested
on the date of the grant.  Executive acknowledges receipt of a copy of the 2008
Stock Incentive Plan pursuant to which the options are awarded, the Prospectus
and the Registration Statement.  Exhibit B, which is attached hereto and
incorporated into this Agreement by reference, sets forth the terms and
conditions of the award.  Exhibit B shall be binding upon the parties only when
it has been executed by Executive and on behalf of the Company.
 
(b)           Stock Options and Other Incentive Based Awards.  In the sole and
absolute discretion of the Compensation Committee, Executive may become eligible
for future option awards on such terms and conditions as the Committee directs,
and on the same basis as other executive officers of the Company.
 
8.           Relocation Expenses.  For cost incurred in relocating to the Post
Falls, Idaho area, Company will reimburse Executive for moving and relocation
costs, house hunting trips and closing costs in an amount up to
$30,000.  Company will reimburse Executive for pre-approved and reasonable
temporary housing costs in an amount up to $20,000.
 
9.           Other Benefits.
 
(a)           Reimbursement.    During the Employment Period, Company will
reimburse Executive for all travel and entertainment expenses and other ordinary
and necessary business expenses incurred by Executive in connection with the
business of Company and Executive's duties under this Agreement.  The term
“business expenses” will not include any item not deductible by Company for
federal income tax purposes.  To obtain reimbursement, Executive will submit to
Company receipts, bills, or sales slips for the expenses incurred.
 
 
3

--------------------------------------------------------------------------------

 

(b)           Professional Memberships and Continuing Professional
Education.  Company will pay for dues and fees required for any professional
licenses maintained by Executive, membership in professional or industry
associations, continuing education requirements associated with any professional
license and conferences and seminars commonly attended by executives in similar
companies.
 
(c)           Vacation.  Executive will be entitled to four weeks paid vacation
each year.
 
(d)           Other Benefits.    During the Employment Period, Executive will be
entitled to participate in any group insurance, pension, retirement, vacation,
expense reimbursement, stock option, and other plans, programs, and benefits
approved by the Compensation Committee and made available from time to time to
executive employees of Company generally during the term of Executive's
employment hereunder.  The foregoing will not obligate Company to adopt or
maintain any particular plan, program, or benefit.
 
10.         Board of Directors.  As of the Effective Date, Executive is
appointed to the Company’s Board of Directors.  For subsequent terms, prior to
any annual meeting of the shareholders, Company will request the Board of
Directors to nominate Executive for election to the Board.
 
11.         Term of Employment.
 
(a)           Employment Term.  The term of Executive's employment hereunder
will commence on the Effective Date and will continue for a period of three
years following the Effective Date, unless and until terminated by either party
pursuant to the terms of this Agreement (such period and any extensions thereof,
the “Employment Period”).  The term of Executive's employment hereunder will
automatically renew for successive one-year terms, unless and until terminated
by either party giving written notice to the other not less than 30 days prior
to the end of the then-current term or as otherwise set forth in this
Agreement.  
 
(b)           Termination Under Certain Circumstances.    Notwithstanding
anything to the contrary herein contained:
 
(i)           Death.  Executive's employment will be automatically terminated,
without notice, effective upon the date of Executive's death.
 
(ii)           Disability.  If Executive will fail to perform any of Executive’s
job duties under this Agreement as the result of illness or other incapacity,
with or without reasonable accommodation, for a period of more than eight
consecutive weeks, or for more than eight weeks within any six-month period, as
determined by Company, Company may, at its option, and upon notice to Executive,
terminate Executive's employment effective on the date of that notice. 
 
(iii)           Cause.  Company may terminate Executive’s employment during the
Employment Period for Cause.  For purposes of this Agreement, “Cause” will mean
any of the following:
 
 
4

--------------------------------------------------------------------------------

 

(1)           Executive’s indictment for, or conviction of, a crime involving
moral turpitude whether or not relating to Company;
 
(2)           gross negligence or willful misconduct by Executive in the
performance of his duties as an employee of Company;
 
(3)           the association, directly or indirectly, of Executive, for his
profit or financial benefit, with any person, firm, partnership, association,
entity, or corporation that competes with Company;
 
(4)           the disclosing or using of any material Confidential Information
(as hereinafter defined) of Company at any time by Executive, except as required
in connection with his duties to Company; 
 
(5)           the breach by Executive of his fiduciary duty or duty of trust to
Company, including, but not limited to, the commission by Executive of an act of
fraud or embezzlement against Company;
 
(6)           chronic absenteeism;
 
(7)           substance abuse; or
 
(8)           any other material breach by Executive of any of the terms or
provisions of this Agreement, which other material breach is not cured within
ten business days of notice by the Company.
 
(iv)         Change of Control.  In the event of a Change of Control (as defined
below), Company or Executive may, each at their respective options, upon written
notice to the other, terminate Executive’s employment by providing the other
party with 30 days' written notice after the effective date of the Change of
Control.  For the purposes of this Agreement, a “Change in Control” will be
deemed to have occurred if and when:
 
(1)           Turnover of Board.  The following individuals no longer constitute
a majority of the members of the Board of Directors of Company:  (1) the
individuals who, as of the Effective Date, constitute the Board of Directors of
Company (the “Current Directors”); (2) the individuals who thereafter are
elected to the Board of Directors of Company and whose election, or nomination
for election, to the Board of Directors of Company was approved by a vote of at
least two-thirds (2/3) of the Current Directors then still in office (such
directors becoming “Additional Directors” immediately following their election);
and (3) the individuals who are elected to the Board of Directors of Company and
whose election, or nomination for election, to the Board of Directors of Company
was approved by a vote of at least two-thirds (2/3) of the Current Directors and
Additional Directors then still in office (such directors also becoming
Additional Directors immediately following their election);
 
 
5

--------------------------------------------------------------------------------

 

(2)           Tender Offer.  A tender offer or exchange offer is made whereby
the effect of such offer is to take over and control Company, and such offer is
consummated for the equity securities of Company representing 20% or more of the
combined voting power of Company’s then outstanding voting securities;
 
(3)           Merger or Consolidation.  The shareholders of Company will approve
a merger, consolidation, recapitalization, or reorganization of Company, or
consummation of any such transaction if shareholder approval is not obtained,
other than any such transaction that would result in at least 75% of the total
voting power represented by the voting securities of the surviving entity
outstanding immediately after such transaction being beneficially owned by the
holders of outstanding voting securities of Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or
 
(4)           Liquidation or Sale of Assets.  The shareholders of Company will
approve a plan of complete liquidation of Company or an agreement for the sale
or disposition by Company of all or a substantial portion of Company's assets
(i.e., 50% or more of the total assets of Company) to another person or entity,
which is not a wholly owned subsidiary of Company
 
(v)          Without Cause
 
(1)           Executive may terminate this Agreement at any time upon giving to
Company written notice sixty days in advance of the proposed termination date.
 
(2)           Company may terminate this Agreement at any time before the
expiration of this Agreement without cause by giving to Executive written notice
sixty days in advance of the proposed termination date.
 
(vi)         Result of Termination.
 
(1)           In the event of the termination of Executive's employment by
Company for cause (pursuant to Section 11(b)(iii)) or  by Executive without
cause (Section 11(b)(v)(1) above), Executive will receive no further
compensation under this Agreement following the date of termination.  For the
fiscal quarter which includes the date of termination, the Base Bonus and the
Acquisition Bonus will be prorated to the date of termination.
 
(2)           In the event of the termination of Executive's employment as the
result of death or disability (pursuant to Section 11(b)(i) or 11(b)(ii) above),
Executive or Executive’s personal representative or estate will continue to
receive Executive’s Base Salary, Base Bonus  and Acquisition Bonus during the
six-month period following the date of termination of Executive’s
employment.  The Acquisition Bonus, as referred to in the preceding sentence,
shall include only those transactions that have been consummated on or before
the date of termination of employment. 
 
 
6

--------------------------------------------------------------------------------

 

(3)           In the event of the termination of Executive’s employment as the
result of change of control (pursuant to Section 11(b)(iv) above), Executive
will continue to receive his Base Salary,  the maximum Base Bonus and the
Acquisition Bonus for the remainder of the then-current contract term following
the date of termination of Executive’s employment pursuant to this
Agreement.  The Acquisition Bonus, as referred to in the preceding sentence,
shall include only those transactions that have been consummated on or before
the date of termination of employment.
 
(4)           In the event of termination of Executive’s employment during the
initial three year term by Company without cause (pursuant to Section
11(b)(v)(2) above), Executive will continue to receive his Base Salary, maximum
Base Bonus and the Acquisition Bonus for the remainder of the then-current
contract term following the date of termination of Executive’s employment.  The
Acquisition Bonus, as referred to in the preceding sentence, shall include only
those transactions that have been consummated on or before the date of
termination of employment.
 
(5)           Executive will continue to be bound by Sections 12 and 13 of this
Agreement following termination of Executive’s employment on any basis set forth
in this Section 11(b).
 
12.         Competition and Confidential Information.
 
(a)           Non-Competition.    During the term of Executive’s employment with
Company and for the period ending on the latter of: (i) 12-months after the
termination of Executive’s employment with Company, regardless of the reason
therefor, or (ii) 12 months after the final payment of compensation to Executive
pursuant to this Agreement, Executive will not (whether directly or indirectly,
as owner, principal, agent, stockholder, director, officer, manager, executive,
partner, participant, or in any other capacity) engage or become financially
interested in any competitive business conducted within the Restricted Territory
or solicit, canvas, or accept, or authorize any other person, firm, or entity to
solicit, canvas, or accept, from any customers of Company or its subsidiaries,
any business within the Restricted Territory for Executive or for any other
person, firm, or entity.  As used herein, “customers of Company” will mean any
persons, firms, or entities that purchased goods or services from Company during
the Employment Period; “competitive business” will mean any business which sells
or provides or attempts to sell or provide products or services the same as or
substantially similar to the products or services sold or provided by Company or
any of its subsidiaries; and the “Restricted Territory” will mean the United
States or, in the alternative, in the event any reviewing court finds the United
States to be overbroad or unenforceable, within 25 miles of any existing or
proposed office location of Company.
 
 
7

--------------------------------------------------------------------------------

 

(b)           Confidential Information.   Executive will maintain in strict
secrecy all confidential or trade secret information relating to the business of
Company or any of its subsidiaries (the “Confidential Information”) obtained by
Executive in the course of Executive’s employment, and Executive will not,
unless first authorized in writing by Company, disclose to, or use for
Executive's benefit or for the benefit of any person, firm, or entity at any
time either during or subsequent to the term of Executive's employment with
Company, any Confidential Information, except as required in the performance of
Executive's duties on behalf of Company.  For purposes hereof, “Confidential
Information” will include, without limitation, any trade secrets, knowledge, or
information with respect to processes, policies plans and objectives; any
business methods or forms; any names or addresses of customers or data on
customers or suppliers; and any financial and operational goals and
budgets.  Confidential Information may include information prepared by or under
the direction of Executive.
 
(c)           Return of Equipment, Data, Books and Papers.   Upon the
termination of Executive's employment with Company for any reason, Executive
will deliver promptly to Company all data, reports, manuals, memoranda,
drawings, plans and specifications; all cost, pricing, and other financial data;
all customer information; all marketing and sales plans, materials and
proposals; all other written or printed materials, as well as all data and
information which is electronically stored in any medium, all of which are the
property of Company; and all other materials which may contain Confidential
Information relating to the business of Company or any of its subsidiaries,
which Executive may then have in Executive's possession whether prepared by
Executive or not.  Upon termination of employment, Executive shall also
immediately return to Company all computers, telephones and other equipment
belonging to Company in Executive’s possession.
 
(d)           Disclosure of Information.   Executive will disclose promptly to
Company, or its nominee, any and all ideas, designs, processes, and improvements
of any kind relating to the business of Company or any of its subsidiaries,
whether patentable or not, conceived or made by Executive, either alone or
jointly with others, during working hours or otherwise, during the entire period
of Executive's employment with Company, or within six months thereafter.
 
(e)           Assignment.   Executive hereby assigns to Company or its nominee,
the entire right, title, and interest in and to all discoveries and
improvements, whether patentable or not, which Executive may conceive or make
during Executive's employment with Company, or within six months thereafter, and
which relate to the business of Company or any of its subsidiaries.
 
(f)           Equitable Relief.   In the event a violation of any of the
restrictions contained in this Section 12 is established, Company will be
entitled to preliminary and permanent injunctive relief as well as damages and
an equitable accounting of all earnings, profits, and other benefits arising
from such violation, which right will be cumulative and in addition to any other
rights or remedies to which Company may be entitled.  In the event of a
violation of any provision of this Section 12, the period for which those
provisions would remain in effect will be extended for a period of time equal to
that period beginning when such violation commenced and ending when the
activities constituting such violation will have been finally terminated in good
faith.
 
 
8

--------------------------------------------------------------------------------

 

(g)           Restrictions Separable.  Each and every restriction set forth in
this Section 12 is independent and severable from the others, and no such
restriction will be rendered unenforceable by virtue of the fact that, for any
reason, any other or others of them may be unenforceable in whole or in part.
 
(h)           No Violation.   The execution and delivery of this Agreement and
the performance of Executive’s services contemplated hereby will not violate or
result in a breach by Executive of, or constitute a default under, or conflict
with: (i) any provision or restriction of any employment, consulting, or other
similar agreement; (ii) any agreement by Executive with any third party not to
compete with, solicit from, or otherwise disparage such third party; (iii) any
provision or restriction of any agreement, contract, or instrument to which
Executive is a party or by which Executive is bound; or (iv) any order,
judgment, award, decree, law, rule, ordinance, or regulation or any other
restriction of any kind or character to which Executive is subject or by which
Executive is bound.  Executive agrees to indemnify and hold Company and each of
its officers, directors, stockholders, employees, and agents (each an
“Indemnitee”) harmless for, from, and against any and all damages, losses,
liabilities, fines, penalties, costs, and expenses (including, without
limitation, reasonable counsel fees, costs, and expenses) incurred in the
investigation, defense, or settlement with respect to or arising out of any
demand, claim, inquiry, investigation, proceeding, action, or cause of action
that any Indemnitee may suffer or incur by reason of any breach of this Section
12.
 
13.         Miscellaneous.
 
(a)           Notices.   All notices, requests, demands, and other
communications required or permitted under this Agreement will be in writing and
will be deemed to have been duly given and received: (i) if mailed by registered
or certified mail, three business days after deposit in the United States mail,
postage prepaid, return receipt requested; (ii) upon confirmation of a receipt
of a facsimile or e-mail transmission; (iii) if hand delivered, upon delivery
against receipt or upon refusal to accept the notice; or (iv) if delivered by a
standard overnight courier, one business day after deposit with such courier,
postage prepaid, in each case, addressed to such party at the address set forth
below:
 
(i)           If to Company:
 
Command Center, Inc.
3773 W Fifth Avenue
Post Falls, Idaho 83854
Fax: 208-777-0428
Attn:  Glenn Welstad
 
with a copy to:
 
Command Center, Inc.
3773 W Fifth Avenue
Post Falls, Idaho 83854
Fax: 208-777-0428
Attn:  Ronald Junck
 
 
9

--------------------------------------------------------------------------------

 

(ii)          If to Executive: 
 
Jeff R. Mitchell
 
2421 E Grandview
 
Coeur d’Alene, Idaho 83815
 
Either party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 13(a) for the giving of notice.
 
(b)           Indulgences.   Neither any failure nor any delay on the part of
either party to exercise any right, remedy, power, or privilege under this
Agreement will operate as a waiver thereof, nor will any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege, nor
will any waiver of any right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power, or privilege
with respect to any other occurrence.
 
(c)           Controlling Law, Jurisdiction and Venue.   This Agreement and all
questions relating to its validity, interpretation, performance, and enforcement
will be governed by and construed in accordance with the laws of the State of
Idaho, notwithstanding any Idaho or other conflict-of-interest provisions to the
contrary.  Jurisdiction of and venue for any legal action between the parties
shall be in the state and federal courts serving Kootenai County, Idaho and the
parties hereby consent to such jurisdiction and venue.
 
(d)           Binding Nature of Agreement.   This Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors, and assigns except that no party may
assign or transfer such party's rights or obligations under this Agreement
without the prior written consent of the other party.
 
(e)           Execution in Counterparts.   This Agreement may be executed in any
number of counterparts, each of which will be deemed to be an original as
against any party whose signature appears thereon, and all of which will
together constitute one and the same instrument.  This Agreement will become
binding when one or more counterparts hereof, individually or taken together,
will bear the signatures of the parties reflected hereon as the signatories.
 
(f)           Provisions Separable.   The provisions of this Agreement are
independent of and separable from each other, and no provision will be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
 
 
10

--------------------------------------------------------------------------------

 

(g)           Entire Agreement.   This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements and
understandings, inducements, and conditions, express or implied, oral or
written, except as herein contained.  The express terms hereof control and
supersede: (a) any course of performance and/or usage of the trade inconsistent
with any of the terms hereof; and (b) any provision of any other plan or
agreement maintained by Company for the benefit of its employees generally
inconsistent with any of the terms hereof.  This Agreement may not be modified
or amended other than by an agreement in writing signed by the parties hereto.
 
(h)          Paragraph Headings.    The paragraph headings in this Agreement are
for convenience only; they form no part of this Agreement and will not affect
its interpretation.
 
(i)           Gender.  Words used herein, regardless of the number and gender
specifically used, will be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine, or neuter, as the
context requires.
 
(j)           Number of Days.    In computing the number of days for purposes of
this Agreement, all days will be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day will be deemed to be the next
day which is not a Saturday, Sunday, or holiday.
 
IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of Effective Date.
 

 
COMMAND CENTER, INC., a Washington
 
corporation
       
By:
/s/  Glenn Welstad
   
Glenn Welstad, Chief Executive Officer
       
Date:
          October 20, 2010
       
EXECUTIVE
     
/s/  Jeff R. Mitchell
 
Jeff R. Mitchell, an individual
     
Date:
          October 20, 2010

 
 
11

--------------------------------------------------------------------------------

 

Exhibit A
Acquisition Bonus
Sliding Scale



Year 1    
Year 2
  Acquired GM $'s Range    
Acquired GM $'s Range
  Minimum  
Maximum
   
Bonus
%   
Minimum
   
Maximum
   
Bonus
%  $
 -
  $ 4,999,999       5.00 %   $ -     $ 4,999,999       2.50 % $ 
5,000,000
  $ 9,999,999       4.00 %   $ 5,000,000     $ 9,999,999       2.00 % $
10,000,000
  $ 14,999,999       3.00 %   $ 10,000,000     $ 14,999,999       1.50 % $
15,000,000
  $ 19,999,999       2.00 %   $ 15,000,000     $ 19,999,999       1.00 % $
20,000,000
 
Beyond
      1.00 %   $ 20,000,000    
Beyond
      0.50 %



Example #1
Command Center acquires the accounts of Company A.  The Gross Margin generated
from those acquired accounts in Years #1, #2 and #3 are $3,000,000, $4,000,000
and $5,000,000 respectively.  The calculation would be as follows:


Year
 
GM $'s
   
Company
   
Employee %
   
Company $
   
Employee $
 
 
 
#1
  $ 3,000,000       95.00 %     5.00 %   $ 2,850,000     $ 150,000      
#2
  $ 4,000,000       97.50 %     2.50 %   $ 3,900,000     $ 100,000      
#3
  $ 5,000,000       100.00 %     0.00 %   $ 5,000,000     $ -                  
                                 
Totals over 3 years
    $ 12,000,000             $ 11,750,000     $ 250,000  
2.08
% 



Example #2
Command Center acquires the accounts of Company B.  The Gross Margin generated
from those acquired accounts in Years #1, #2 and #3 are $6,000,000, $8,000,000
and $11,000,000 respectively.  The calculation would be as follows:


Year
 
GM $'s
   
Company %
   
Employee %
   
Company $
   
Employee $
 
  
 
#1
  $ 4,999,999       95.00 %     5.00 %   $ 4,749,999     $ 250,000           $
1,000,001       96.00 %     4.00 %   $ 960,001     $ 40,000           $
6,000,000                     $ 5,710,000     $ 290,000                        
                           
#2
  $ 4,999,999       97.50 %     2.50 %   $ 4,874,999     $ 125,000           $
3,000,001       98.00 %     2.00 %   $ 2,940,001     $ 60,000           $
8,000,000                     $ 7,815,000     $ 185,000                        
                           
#3
  $ 4,999,999       100.00 %     0.00 %   $ 4,999,999     $ -           $
5,000,000       100.00 %     0.00 %   $ 5,000,000     $ -           $ 1,000,001
      100.00 %     0.00 %   $ 1,000,001     $ -           $ 11,000,000          
          $ 11,000,000     $ -                                                  
 
Grand Totals
  $ 25,000,000                     $ 24,525,000     $ 475,000  
1.90
% 

 
 
12

--------------------------------------------------------------------------------

 